          Case 6:19-po-00188-HBK Document 19 Filed 01/27/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SANDRA ORE
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:19-po-00188-HBK
12                      Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE
13    vs.
14    SANDRA ORE,                                   Date: March 9, 2021
                                                    Time: 10:00 a.m.
15                     Defendant.                   Judge: Hon. Jeremy D. Peterson
16
17            The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Sandra Ore, hereby stipulate and jointly move this Court to continue Ms. Ore’s status
20   conference from January 26, 2021 to March 9 2021.
21            On February 26, 2020, Ms. Ore was arraigned before the honorable Jeremy D. Peterson.
22   Ms. Ore is working to resolve her license suspension through the Florida Department of Motor
23   Vehicles. Unfortunately ongoing COVID-19 closures have delayed her efforts. It is the parties
24   understanding that Ms. Ore is currently engaged in an administrative appeal. The parties have
25   reached a tentative settlement pending the resolution of Ms. Ore’s license suspension. The
26   undersigned defense counsel requests that Ms. Ore’s status conference be continued until March 9,
27   2021 with the goal of settling the case as soon as possible. The Government does not object.
28   //
       Case 6:19-po-00188-HBK Document 19 Filed 01/27/21 Page 2 of 2


 1                                                  Respectfully submitted,
 2                                                  McGREGOR SCOTT
                                                    United States Attorney
 3
 4   Dated: January 22, 2021                        /s/ Sean Anderson
                                                    SEAN ANDERSON
 5                                                  Acting Legal Officer
                                                    National Park Service
 6                                                  Yosemite National Park
 7

 8   Dated: January 22, 2021                        HEATHER E. WILLIAMS
                                                    Federal Defender
 9
10                                                  /s/ Benjamin A. Gerson
                                                    BENJAMIN A. GERSON
11                                                  Assistant Federal Defender
                                                    Attorney for Defendant
12                                                  SANDRA ORE
13

14                                                ORDER
15              Good cause appearing, the above stipulation to continue case 6:19-po-00188 JDP until
16   March 9, 2021 is hereby accepted and adopted as the order of this Court.
17
18   IT IS SO ORDERED.
19

20   Dated:         January 26, 2021
                                                        HELENA M. BARCH-KUCHTA
21                                                      UNITED STATES MAGISTRATE JUDGE

22
23
24
25

26
27
28

     ddA
       Ore - Stipulation to Continue                  -2-
